Citation Nr: 1011491	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-21 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for lumbar degenerative 
disc disease and lumbar spinal stenosis (claimed as a low 
back condition).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1956 to 
January 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran currently has degenerative disc disease and 
spinal stenosis of the lumbar spine that did not have its 
onset in and is not related to active duty.


CONCLUSION OF LAW

Degenerative disc disease and spinal stenosis of the lumbar 
spine was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in November 2008, 
prior to the date of the issuance of the appealed rating 
decision.

The Board further notes that, in the November 2008 letter, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  In addition, the Veteran has been afforded 
a VA examination which addressed the etiology of the claimed 
back disorder.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




Analysis

The Veteran contends that his degenerative disc disease and 
spinal stenosis of the lumbar spine is related to his active 
service.  Specifically, the Veteran contends that his current 
low back disability was caused during active service, when he 
fell off the wing of an aircraft and spent eight days in a 
hospital in traction as a result.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  
 
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records reflect treatment for a strained 
lumbar spine.  A report of medical history dated May 1952 is 
silent to any complaints of recurrent back pain.  Similarly a 
May 1952 examination notes a normal spine.  Report of medical 
history and examination upon entrance into active service, 
both dated January 1956, note a normal spine.  An April 1956 
sick call record note complains of a sore back and a possible 
back sprain from lifting aircraft.  An October 1957 record 
note that the Veteran complained of hurting his back when he 
bent over to wipe a windshield, and could not straighten back 
up.  He complained of severe stabbing pain in the lumbar 
region that did not radiate.  The physician noted that the 
Veteran had the same symptoms the year before.  Examination 
revealed tenderness over the lumbar spine with no spasms.  X-
rays showed no evidence of a fracture, but there was some 
asymmetry of the lumbosacral facets and a spina bifida of S1.  
Repeat x-rays showed no other abnormalities.  The physician 
changed the initial diagnosis of a lumbar spine fracture at 
L-5 to a diagnosis of lumbar strain.  A report of medical 
history dated January 1959 indicates that the Veteran was 
treated for a sprained back at St. Albans Naval Hospital for 
eight days, with no subsequent back trouble.  The reviewing 
physician noted that the Veteran's back strain was not 
considered disabling.  An examination of the same date notes 
a normal spine.

Post service treatment records are silent to any complaints 
of or treatment for a low back disability until October 2002, 
when an x-ray of the lumbar spine indicated a minimal degree 
of degenerative changes seen at the disc space at levels T12-
L1 and L1-L2.  No other significant abnormalities were noted.  

The Veteran submitted VA treatment records dated April 2001 
to October 2008 which are silent to any complaints of back 
pain until October 2008, when the Veteran reported a new 
symptom of low back pain on and off.  

A July 2008 MRI report indicates complaints of low back pain 
and radiculopathy.  The MRI revealed spondylitic changes seen 
with the greatest being at L3-L4.  There was mild 
anterolisthesis of L3 on L4 and mild narrowing of the 
anteroposterior spinal canal at that level that was unlikely 
to be a significant degree of spinal stenosis.  There were 
additional bulging discs and facet degenerative changes with 
no focal disc herniation identified.  Finally, the L4-5 
foramen on the left was slightly narrowed.

The Veteran was afforded a VA examination of the spine in 
January 2009.  The examiner noted that the Veteran was 
treated for a low back strain during service that resolved.  
The Veteran complained of developing back pain over the years 
that had gotten worse in the past few years.  He reported 
recent physical therapy and chiropractic treatment for his 
back pain, and sensations of shooting down his legs.  
Examination revealed even deep tendon reflexes, normal motor 
strength, sensation intact to light touch, and negative 
straight leg raising.  There was evidence of arthritic 
changes, and decreased lumbar lordosis.  The examiner 
provided diagnoses of lumbar degenerative disc disease and 
lumbar spinal stenosis.  

A March 2009 addendum to the January 2009 VA examination 
notes that the Veteran's claims file was reviewed.  The 
examiner opined that it was less likely as not that the 
current lumbar spine condition was due to the Veteran's 
military service.  The examiner based his opinion on the fact 
that degenerative disc disease and lumbar stenosis is due to 
long term wear and tear, and old age, and not due to lumbar 
strain.  

The Veteran submitted a letter from his treating 
chiropractor, M.E.M., dated January 2010, stating that he 
treated the Veteran during the summer of 2008 for a spinal 
condition.  The chiropractor further stated that the Veteran 
reported sustaining injuries after falling off an airplane 
wing during his active duty service.  He opined that the 
injuries the Veteran sustained were consistent with an 
accident of this nature, considering the symptomatology and 
chiropractic probability.  The chiropractor further stated 
that due to the structural weakness of the spine 
traumatically induced and neurological defects manifested, it 
was apparent that the symptoms could be recurrent as well as 
subject to periods of unprovoked exacerbation and remission.  
He stated that it was characteristic of an acute traumatic 
injury of this magnitude, where the ligamentous and muscular 
tissues have been injured, that the problem of permanent 
damage to the ligamentous and capsular structure of the 
joints, as well as to the intervertebral disc remains.  

The Veteran also submitted a statement from his wife.  The 
Veteran's wife stated that over the years, the Veteran 
experienced many problems with his lower back that was 
treated both by medical doctors and chiropractors.  At times 
the pain was mild and was relieved with rest, while at other 
times prescription medications and painkillers were needed.  
The Veteran's wife also stated that the Veteran's current 
primary physician recommended a consultation with an 
orthopedic surgeon, who eventually recommended daily 
painkillers and physical therapy.  

Finally, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge in January 2010.  During his 
hearing the Veteran testified he was an aviation machinist 
mate and participated in launch and recovery or airplanes.  
He stated that his duties included preparing the airplane for 
launch, which required climbing on the wing to clean the 
windshield.  He testified that in 1957 when he was cleaning 
the windshield he slipped off the wing and fell onto the 
tarmac.  Immediately afterwards he was transported to the 
base infirmary, then the naval hospital the where he was put 
in traction.  After he was released from the hospital, he was 
returned to duty but given different duties inside the 
hangers.  The Veteran further stated that after service, 
beginning in the 1960s, he saw a chiropractor as much as his 
insurance would permit.  

Based upon the foregoing, the Board finds that the criteria 
for entitlement to service connection for degenerative disc 
disease and lumbar stenosis (claimed as a low back condition) 
are not met.  There is sufficient evidence that the Veteran 
currently has a diagnosis of degenerative disc disease and 
spinal stenosis of the lumbar spine.  The Board finds that 
the weight of the probative evidence is against the claim 
that the Veteran's low back disability is related to his 
active service.  

The Veteran has submitted an opinion from his treating 
chiropractor in which the chiropractor opined that the 
Veteran's current spinal condition was associated with the 
injuries the Veteran sustained when he fell off an airplane 
wing during active service.  While the conclusions of a 
medical professional are medical conclusions that the Board 
cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. 
App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The examiner's 
opinion is based on an inaccurate history as provided by the 
Veteran.  While he reported that he fell off an airplane 
wing, the contemporaneous service treatment records show that 
the back complaints were made after lifting and after bending 
over to wipe a windshield.  The chiropractor provided 
treatment for the Veteran's low back disorder in the summer 
of 2008, nearly 49 years after the Veteran's discharge from 
service.  Moreover, the chiropractor did not base his opinion 
on a review of the claims file or the service medical 
records, but rather relied on the Veteran's report of his 
injuries nearly 50 years ago.  As such, the Board finds that 
such an opinion is not persuasive, as it appears to have been 
based solely on the Veteran's own reported history, and not 
on consideration of the actual, contemporaneous medical 
evidence which does not support the Veteran's contentions as 
to how the back injury was incurred.  The Board points out 
that, as a medical opinion can be no better than the facts 
alleged by the Veteran, an opinion based on an inaccurate 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).

On the contrary, the contemporaneous evidence tends to show 
that while the Veteran was treated for a lumbar strain in 
1957, during his active service, that the record is silent as 
to any complaints of low back pain until 2002, and that his 
current degenerative disc disease and spinal stenosis was not 
diagnosed until nearly 49 years after his active service.  
Review of the record shows that, at his January 1959 
separation examination, the examiner noted that the Veteran 
had a lumbar strain in October 1957 with no further problems.  
Despite the Veteran's contentions of treatment for back 
problems since service, the record was silent to any 
complaints or diagnosis of any lumbar spine condition until 
2002, when x-rays revealed mild degenerative changes.  
Additionally, in his March 2009 addendum to his January 2009 
VA examination, the VA examiner opined that after review of 
the record, including the service treatment records, it was 
less likely than not that the Veteran's current degenerative 
disc disease and spinal stenosis was due to active duty.  
Rather, the examiner opined that the Veteran's current 
degenerative disc disease and spinal stenosis was due to long 
term wear and tear, and old age, not to his lumbar 
sprain/strain.  This opinion was based on an examination of 
the Veteran and review of the claims file.  The examiner 
provided a rationale for his opinion.  The Board finds that 
this opinion is the most probative evidence and it weighs 
against the claim.  

Further, the Board notes that the Veteran submitted 
statements indicating that he had a low back disability ever 
since his discharge from service.  The Board notes that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board.  However, as noted above, while 
the Veteran was treated for a lumbar spine strain during 
active service, no lumbar spine disability was noted upon 
separation, and no post service reference was made to low 
back pain or to a lumbar spine disability until 2002.  

Moreover, the Board notes that while the Veteran stated he 
sought chiropractic treatment numerous times since service, 
the Veteran's representative did not indicate there were any 
outstanding private treatment records available for review.  
Additionally, despite the statements from the Veteran's wife 
that the Veteran sought treatment from medical doctors and 
chiropractors, there was no assertion that any of the 
Veteran's treating physicians or chiropractors attributed the 
Veteran's current degenerative disc disease and spinal 
stenosis to his active service.  

Consequently, although the Veteran is competent to contend 
that he had symptoms of low back pain since his discharge 
from service, for the above reasons, the Board finds his 
account of continual symptoms subsequent to service not to be 
credible and thus of no probative value.

Accordingly, the evidence of record does not show that the 
Veteran's degenerative disc disease and spinal stenosis 
(claimed as a low back condition) is due to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule as to these issues is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for degenerative disc 
disease and spinal stenosis of the lumbar spine is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


